DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20th, 2021 has been entered.
Response to Amendment
The present amendment, filed on or after September 20th, 2021 has been entered. Claims 1, 4, 8, 9-11, 13, 16, and 18-29 were pending. Claim 1 has been amended. Claims 21-29 have been canceled. New claims 30-37 have been respectfully entered. Thus, claims 1, 4, 8-11, 13, 16, 18-20, and 30-37 are currently pending. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-35 and 37 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Johanek (WO 2017/106539 A1) provided on IDS dated 12/11/2019.
Regarding claim 30, Johanek teaches a method for providing stimulation to a patient (Para [0005] “delivering a relatively high dose of electrical stimulation therapy to a patient per unit of time to treat one or more patient conditions”), comprising: providing a plurality of electrodes of a spinal cord stimulator proximate to a patient's spinal cord (fig. 2 electrodes 24A-24D and 26A-26D and Para [0055] “In the example illustrated by FIG. 1, the target tissue is tissue proximate spinal cord 20, such as within an intrathecal space or epidural space of spinal cord 20, or, in some examples, adjacent nerves that branch off of spinal cord 20.”); selecting at least one electrode to recruit neural elements of the patient's spinal cord (Para [0042]  and Para [0070] “Stimulation generating circuitry 34 forms a therapy delivery component of IMD 14. Processing circuitry 30 controls stimulation generating circuitry 34 to generate and deliver electrical stimulation via electrode combinations formed by a selected subset of electrodes 24A-24D, 26A-26D (collectively, "electrodes 24, 26") of leads 16”); and providing, from stimulation circuitry in the spinal cord stimulator, waveforms to the selected at least one electrode to cause sub-perception stimulation of the patient's spinal cord (Para [0060] “The amplitude and pulse width of the electrical stimulation signal are selected such that a stimulation intensity level of the electrical stimulation signal is less than a perception or paresthesia threshold intensity level for patient 12”), wherein the waveforms are configured to promote the recruitment of Inhibitory Interneurons in the spinal cord (Para [0060] “a pulse width less than or equal to about 5 ms, such as about 0.1 ms to about 5 ms, or about 0.1 ms to about 1 ms…the amplitude may be selected to be in a range of about 1mA to about 25 mA, such as in a range of about 1 mA to about 5 mA”: Examiner submits that the pulse widths disclosed would have necessarily resulted in the recruitment of inhibitory interneurons since in wherein the waveforms at each selected electrode comprise a first phase of a first polarity during a first duration (fig. 10A-10C: time 106 and fig. 11: time 136A/136B/136C) and a second phase of a second polarity opposite the first polarity during a second duration following the first duration (fig. 10A-10B: time 108, fig. 10C time 122), wherein the first duration is greater than 2 ms and less than 500 ms (Para [0035] “the pulse width is selected to be in a range of about 0.1 ms to about 5 ms”), and wherein the first phase lacks a quiescent period during which no stimulation is provided from the stimulation circuitry to the patient's spinal cord (fig. 10A pulse 102D immediately transitions to pulse 104A with no quiescent period, fig. 10C pulse 102D immediately transitions to pulse 124 with no quiescent period).
Regarding claim 31, Johanek further teaches wherein the second duration is greater than 2.0 ms and less than 500 ms (Para [0035] “the pulse width is selected to be in a range of about 0.1 ms to about 5 ms”), and wherein the second phase lacks a quiescent period during which no stimulation is provided from the stimulation circuitry to the patient's spinal cord (fig. 10C: recharge pulse 124 has no quiescent period).
Regarding claim 32, Johanek further teaches wherein the first and the second phases are actively driven with a current by the stimulation circuitry over their respective entireties (Para [0056] “A therapy program defines values for one or more parameters that define an 
Regarding claim 33, Johanek further teaches wherein the first and the second phases are charge balanced at each selected electrode (Para [0085]). 
Regarding claim 34, Johanek further teaches wherein the first and the second phases are not charge balanced at each selected electrode for at least some of the waveforms (Para [0130] “In some examples, recharge pulse 124 may not always return the charge to neutral when a new series of stimulation pulses is delivered prior to the charge being balanced”).
Regarding claim 35, Johanek further teaches wherein the waveforms are provided to each selected electrode at one or more frequencies comprising 60 Hz or less (Para [0035] “where the frequency is selected to be in a range of about 1 Hz to about 1400 Hz”).
Regarding claim 37, Johanek further teaches wherein the selected at least one electrode comprises one or more anodic electrodes and one or more cathodic electrodes (Para [0036] “After the plurality of electrical stimulation pulses are generated and delivered, the tissue affected by the electrical stimulation pulses may hold a relatively positive or negative electrical charge ( e.g., positive or negative as compared to the first relatively neutral charge and based on whether the tissue was close to the anode or cathode)”).



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 8-11, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johanek in view of Archer (US 2014/0277288 A1).
Regarding claims 1 and 4, Johanek teaches a method for providing stimulation to a patient (Para [0005] “delivering a relatively high dose of electrical stimulation therapy to a patient per unit of time to treat one or more patient conditions”), comprising: providing a plurality of electrodes of a spinal cord stimulator proximate to a patient's spinal cord (fig. 2 electrodes 24A-24D and 26A-26D and Para [0055] “In the example illustrated by FIG. 1, the target tissue is tissue proximate spinal cord 20, such as within an intrathecal space or epidural space of spinal cord 20, or, in some examples, adjacent nerves that branch off of spinal cord 20.”); selecting at least one electrode to recruit neural elements of the patient's spinal cord (Para [0070] “Stimulation generating circuitry 34 forms a therapy delivery component of IMD 14. Processing circuitry 30 controls stimulation generating circuitry 34 to generate and deliver electrical stimulation via electrode combinations formed by a selected subset of electrodes 24A-24D, 26A-26D (collectively, "electrodes 24, 26") of leads 16”); and providing, from stimulation circuitry in the spinal cord stimulator (fig. 2 stimulation generating circuitry 34), waveforms to the selected at least one electrode to cause stimulation of the patient's spinal cord (figs. 10A-10C and fig. 11), wherein the waveforms at each selected electrode (Para [0004] “For example, the clinician may select one or more electrodes, a polarity of each selected electrode, a voltage or current amplitude, a pulse width, and a pulse frequency as  comprise a first phase of a first polarity during a first duration (fig. 10A-10C: time 106 and fig. 11: time 136A/136B/136C) and a second phase of a second polarity opposite the first polarity during a second duration following the first duration (fig. 10A-10B: time 108, fig. 10C time 122), and wherein the first phase lacks a quiescent period during which no stimulation is provided from the stimulation circuitry to the patient's spinal cord (fig. 10A: pulse 102D immediately transitions to pulse 104A with no quiescent period, fig. 10C: pulse 102D immediately transitions to pulse 124 with no quiescent period, and fig. 11: 132A, 152A, or 162A does not have a quiescent period in each of the respective pulse trains before transitioning to the second phase because the first phase has a singular pulse and then transitions to the second phase) and wherein the second phase lacks a quiescent period during which no stimulation is provided from the stimulation circuitry to the patient's spinal cord (fig. 10A pulse 102D immediately transitions to pulse 104A with no quiescent period, fig. 10C pulse 102D immediately transitions to pulse 124 with no quiescent period), but Johanek does not explicitly disclose wherein the first duration is greater than 100 ms and less than 500 ms. 
However, in a similar neuronal stimulation system for treating neurological pathologies such as Parkinson’s, migraine headaches, and chronic pain, Archer discloses a biphasic stimulation waveform of about half a second for each phase (Para [0052] “The amplitude of the pulse 401 is about 1 V, and the width of each phase 402, 403 is 500 ms. It will be appreciated 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the stimulation system of Johanek to have the stimulation waveform have a long duration stimulation waveform of less than about 500 ms since Archer discloses that the timing for both the first phase and the second phase is about 500 ms. Performing this modification would continue to provide a stimulation waveform that treats neurological pathologies such as Parkinson’s, migraine headaches, and chronic pain (Archer Para [0036]).
Furthermore, based on Archers stimulation timing parameters, the Examiner respectfully submits that a person having ordinary skill in the art may have found it “obvious to try” to provide a stimulation waveform of more than 100 ms and less than 500 ms during routine experimentation. The advantage of modifying the applied waveform timing may allow for treating of neurological pathologies that would require a long duration waveform such as migraine headache or chronic pain (Archer Para [0036]). 
Regarding claims 8, Johanek further teaches wherein the first and the second phases are actively driven with a current by the stimulation circuitry over their respective entireties
Regarding claims 9, Johanek further teaches wherein the first and second phases are charge balanced at each of the selected electrodes (Para [0085]).
Regarding claims 10, Johanek further teaches wherein the first and the second phases are not charge balanced at each of the selected electrodes for at least some of the waveforms (Para [0130] “In some examples, recharge pulse 124 may not always return the charge to neutral when a new series of stimulation pulses is delivered prior to the charge being balanced”).
Regarding claim 11, Johanek further teaches wherein the waveforms are provided to each selected electrodes at one or more frequencies comprising 60 Hz or less (Para [0035] “where the frequency is selected to be in a range of about 1 Hz to about 1400 Hz”).
Regarding claim 13, Johanek further teaches wherein the stimulation comprises sub-perception stimulation (Para [0005] “In some examples, a medical device is configured to deliver the high dose of electrical stimulation therapy by at least generating and delivering an electrical stimulation signal having a relatively high duty cycle, and stimulation intensity less than a perception or paresthesia threshold intensity level of the patient”)
Regarding claim 16, Johanek further teaches wherein the stimulation comprises supra-perception stimulation (Para [0035] “In some examples, the amplitude of the pulses may be selected to provide therapeutic efficacy so that the intensity of the delivered electrical stimulation is less than or equal to one or both of a paresthesia threshold or perception threshold of the patient”).
Regarding claims 20, Johanek further teaches wherein the selected at least one electrode comprises one or more anodic electrodes and one or more cathodic electrodes .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johanek in view of Archer, as applied to claim 1, and further in view of Lee et al. (US Publication 2014/0081349 A1) herein after Lee.
Regarding claim 18, Johanek in view of Archer disclose the method of claim 1, but do not explicitly disclose wherein the stimulation comprises sub-perception stimulation but above a dorsal column activation threshold. 
However, in a similar application, Lee discloses wherein the stimulation comprises sub-perception stimulation but above a dorsal column activation threshold 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Johanek in view of Archer to further include wherein the stimulation comprises sub-perception stimulation but above a dorsal column activation threshold as disclosed by Lee as a way to minimize or eliminate paresthesia while also minimizing energy consumption (Lee Para [0040]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johanek in view of Archer as applied to claim 1, and further in view of Grandhe (US 2014/0277281 A1).
Regarding claim 19, Johanek in view of Archer disclose the method of claim 1, but do not explicitly disclose wherein stimulation parameters for the waveforms are provided to the stimulation circuitry by a single timing channel circuitry of the spinal cord stimulator.
However, Grandhe discloses wherein stimulation parameters for the waveforms are provided to the stimulation circuitry by a single timing channel circuitry of the spinal cord stimulator (Para [0044] “In addition, the switching matrix 68 includes one or more control logics, which upon activation instructs the modulation output circuitry 50 to sequentially combine desired modulation pulses characterized by different amplitude, repetition rate or shapes for varying time durations, depending on the desired therapy to achieve multi- patterned pulses trains in a single timing channel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Johanek in view of Archer to further include wherein stimulation parameters for the waveforms are provided to the stimulation circuitry by a single timing channel circuitry of the spinal cord stimulator as disclosed by Grandhe as a simple substitution of the generic channel circuitry of Johanek used .
Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Johanek in view of Grandhe.
Regarding claim 36, Johanek teaches the method of claim 30, but does not explicitly disclose wherein stimulation parameters for the waveforms are provided to the stimulation circuitry by a single timing channel circuitry of the spinal cord stimulator.
However, Grandhe discloses wherein stimulation parameters for the waveforms are provided to the stimulation circuitry by a single timing channel circuitry of the spinal cord stimulator (Para [0044] “In addition, the switching matrix 68 includes one or more control logics, which upon activation instructs the modulation output circuitry 50 to sequentially combine desired modulation pulses characterized by different amplitude, repetition rate or shapes for varying time durations, depending on the desired therapy to achieve multi- patterned pulses trains in a single timing channel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Johanek to further include wherein stimulation parameters for the waveforms are provided to the stimulation circuitry by a single timing channel circuitry of the spinal cord stimulator as disclosed by Grandhe as a simple substitution of the generic channel circuitry of Johanek used to deliver the stimulation pulses with the more specific single timing channel circuitry of Grandhe for the purpose of selectively delivering pain relieving stimulation pulses to a patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kroll et al. (US Patent 6,411,844 B1) relates to circuitry for an implantable medical device that delivers biphasic defibrillation shocks without quiescent periods. 
Chen (US 2015/0012063 A1) relates to a charge pump system for an implantable stimulator that discusses the use of gate control theory in activating inhibitory interneurons in the dorsal horn of the spinal cord in order to relieve a patient of perceived pain. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/A.M.E./
Examiner, Art Unit 3792  
                                                                                                                                                                                         
/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792